Case 1:20-cv-00545-JMS-DLP Document 17 Filed 11/25/20 Page 1 of 12 PageID #: 1169




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  MICHAEL G., 1                              )
                                             )
                             Plaintiff,      )
                                             )
                          v.                 )                    No. 1:20-cv-00545-JMS-DLP
                                             )
  ANDREW M. SAUL, Commissioner of the Social )
  Security Administration,                   )
                                             )
                             Defendant.      )


                  ENTRY REVIEWING THE COMMISSIONER'S DECISION

         Plaintiff Michael G. applied for disability insurance benefits from the Social Security

  Administration ("SSA") on August 1, 2016, alleging an onset date of January 15, 2016. [Filing

  No. 5-2 at 16.] His application was initially denied on October 12, 2016, [Filing No. 5-2 at 111],

  and upon reconsideration on March 22, 2017, [Filing No. 5-2 at 116]. Administrative Law Judge

  Kevin M. Walker (the "ALJ") held a hearing on October 10, 2018. [Filing No. 5-2 at 35-85.] The

  ALJ issued a decision on January 22, 2019, concluding that Michael G. was not entitled to receive

  benefits. [Filing No. 5-2 at 13.] The Appeals Council denied review on December 18, 2019.

  [Filing No. 5-2 at 1.] On February 18, 2020, Michael G. timely filed this civil action asking the

  Court to review the denial of benefits according to 42 U.S.C. § 405(g). [Filing No. 1.]




  1
    To protect the privacy interests of claimants for Social Security benefits, consistent with the
  recommendation of the Court Administration and Case Management Committee of the
  Administrative Office of the United States courts, the Southern District of Indiana has opted to use
  only the first name and last initial of non-governmental parties in its Social Security judicial review
  opinions.
                                                    1
Case 1:20-cv-00545-JMS-DLP Document 17 Filed 11/25/20 Page 2 of 12 PageID #: 1170




                                                    I.
                                         STANDARD OF REVIEW

            "The Social Security Act authorizes payment of disability insurance benefits . . . to

  individuals with disabilities." Barnhart v. Walton, 535 U.S. 212, 214 (2002). "The statutory

  definition of 'disability' has two parts. First, it requires a certain kind of inability, namely, an

  inability to engage in any substantial gainful activity. Second, it requires an impairment, namely,

  a physical or mental impairment, which provides reason for the inability. The statute adds that the

  impairment must be one that has lasted or can be expected to last . . . not less than 12 months." Id.

  at 217.

            When an applicant appeals an adverse benefits decision, this Court's role is limited to

  ensuring that the ALJ applied the correct legal standards and that substantial evidence exists for

  the ALJ's decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004) (citation omitted). For

  the purpose of judicial review, "[s]ubstantial evidence is such relevant evidence as a reasonable

  mind might accept as adequate to support a conclusion." Id. (quotation omitted). Because the ALJ

  "is in the best position to determine the credibility of witnesses," Craft v. Astrue, 539 F.3d 668,

  678 (7th Cir. 2008), this Court must accord the ALJ's credibility determination "considerable

  deference," overturning it only if it is "patently wrong." Prochaska v. Barnhart, 454 F.3d 731,

  738 (7th Cir. 2006) (quotations omitted).

            The ALJ must apply the five-step inquiry set forth in 20 C.F.R. § 404.1520(a)(4)(i)-(v),

  evaluating the following, in sequence:

            (1) whether the claimant is currently [un]employed; (2) whether the claimant has a
            severe impairment; (3) whether the claimant's impairment meets or equals one of
            the impairments listed by the [Commissioner]; (4) whether the claimant can
            perform [his] past work; and (5) whether the claimant is capable of performing
            work in the national economy.




                                                    2
Case 1:20-cv-00545-JMS-DLP Document 17 Filed 11/25/20 Page 3 of 12 PageID #: 1171




  Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000), as amended (Dec. 13, 2000) (citations

  omitted). "If a claimant satisfies steps one, two, and three, [he] will automatically be found

  disabled. If a claimant satisfies steps one and two, but not three, then [he] must satisfy step four.

  Once step four is satisfied, the burden shifts to the SSA to establish that the claimant is capable of

  performing work in the national economy." Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995).

         After Step Three, but before Step Four, the ALJ must determine a claimant's residual

  functional capacity ("RFC") by evaluating "all limitations that arise from medically determinable

  impairments, even those that are not severe." Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009).

  In doing so, the ALJ "may not dismiss a line of evidence contrary to the ruling." Id. The ALJ uses

  the RFC at Step Four to determine whether the claimant can perform his own past relevant work

  and if not, at Step Five to determine whether the claimant can perform other work. See 20 C.F.R.

  § 404.1520(a)(4)(iv), (v). The burden of proof is on the claimant for Steps One through Four; only

  at Step Five does the burden shift to the Commissioner. See Clifford, 227 F.3d at 868.

         If the ALJ committed no legal error and substantial evidence exists to support the ALJ's

  decision, the Court must affirm the denial of benefits. Barnett, 381 F.3d at 668. When an ALJ's

  decision is not supported by substantial evidence, a remand for further proceedings is typically the

  appropriate remedy. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An

  award of benefits "is appropriate only where all factual issues have been resolved and the record

  can yield but one supportable conclusion." Id. (citation omitted).




                                                    3
Case 1:20-cv-00545-JMS-DLP Document 17 Filed 11/25/20 Page 4 of 12 PageID #: 1172




                                                  II.
                                            BACKGROUND

          Michael G. was 54 years of age at the time he alleges his disability began. [See Filing No.

  5-3 at 22.] He has completed high school, earned a real estate license, and previously worked in

  industrial manufacturing. [Filing No. 5-4 at 9-10.] 2

          The ALJ followed the five-step sequential evaluation set forth by the Social Security

  Administration in 20 C.F.R. § 404.1520(a)(4) and ultimately concluded that Michael G. was not

  disabled. [Filing No. 5-2 at 26.] Specifically, the ALJ found as follows:

      •   At Step One, Michael G. had not engaged in substantial gainful activity 3 since
          January 15, 2016, the alleged onset date. [Filing No. 5-2 at 19.]

      •   At Step Two, he "had the following severe impairments: multiple sclerosis,
          peripheral neuropathy, hand tremors, restless leg syndrome, hereditary
          hemochromatosis, and obesity." [Filing No. 5-2 at 19 (citation omitted).]

      •   At Step Three, he did not have an impairment or combination of impairments that
          met or medically equaled the severity of one of the listed impairments. [Filing No.
          5-2 at 21.]

      •   After Step Three but before Step Four, Michael G. had the RFC "to perform
          sedentary work as defined in 20 CFR 404.1567(a) except that the claimant can lift,
          carry push and pull twenty pounds occasionally and ten pounds frequently. The
          claimant can stand or walk for up to two hours in an eight-hour workday and sit for
          up to six hours in an eight-hour workday. The claimant can occasionally climb
          ramps and stairs but never ladders, ropes or scaffolds. The claimant can
          occasionally balance, stoop, kneel, crouch and crawl. The claimant must have no
          exposure to concentrated wetness, unprotected heights or hazardous machinery.
          The claimant must operate no foot controls with the bilateral lower extremities. He
          must ambulate with the use of a cane." [Filing No. 5-2 at 22.]




  2
   The relevant evidence of record is amply set forth in the parties' briefs and need not be repeated
  here. Specific facts relevant to the Court's disposition of this case are discussed below.
  3
    Substantial gainful activity is defined as work activity that is both substantial (i.e., involves
  significant physical or mental activities) and gainful (i.e., work that is usually done for pay or
  profit, whether or not a profit is realized). 20 C.F.R. § 404.1572(a).
                                                   4
Case 1:20-cv-00545-JMS-DLP Document 17 Filed 11/25/20 Page 5 of 12 PageID #: 1173




     •   At Step Four, relying on the testimony of the vocational expert ("VE") and
         considering Michael G.'s RFC, he was capable of performing his past relevant work
         as an order clerk. [Filing No. 5-2 at 25.]

                                                  III.
                                              DISCUSSION

         Michael G. makes two assertions of error, arguing that: (1) the ALJ's RFC finding failed

  to accommodate his obstructive sleep apnea, morbid obesity, depression, anxiety, and pain; and

  (2) the ALJ should not have relied on the VE's testimony that he was capable of performing his

  past relevant work. The Court will address the arguments as necessary to resolve the appeal.

         Additionally, before the Court is: (1) Michael G.'s Objection to the Record and Report to

  the Court, [Filing No. 13], (2) the Commissioner's Motion for Leave to File a Supplemental

  Record, [Filing No. 15], and (3) the Commissioner's Motion for Leave to File a Surreply, [Filing

  No. 16]. The Court will address these procedural motions first, before turning to the substantive

  issues raised by Michael G.

         A. Procedural Matters

         Beginning with the procedural issues before the Court, none are relevant to the Court's

  disposition. As a matter of formality, Michael G.'s objection, [Filing No. 13], is rendered MOOT

  by the Commissioner's motion to supplement the record, [Filing No. 15]. Both the Commissioner's

  motions for leave, [Filing No. 15; Filing No. 16], are GRANTED.

         However, Michael G.'s counsel is advised that reserving arguments until her reply—and

  almost assuredly inviting a surreply—should be a rare occurrence. See Meek v. Astrue, 2010 WL

  3258319, at *7 (S.D. Ind. Aug. 16, 2010) ("Arguments raised for the first time in a reply brief are

  forfeited.") (citing Narducci v. Moore, 572 F.3d 313, 324-25 (7th Cir. 2009) ("the district court is

  entitled to find that an argument raised for the first time in a reply brief is forfeited")). Counsel

  did not demonstrate the need for such a practice in this case. See id. At a minimum, counsel could

                                                   5
Case 1:20-cv-00545-JMS-DLP Document 17 Filed 11/25/20 Page 6 of 12 PageID #: 1174




  have described her argument in more detail in her initial brief to provide the Commissioner the

  opportunity for a meaningful response. [See Filing No. 7 at 11.] She could have also explained

  the relevance of needing to resolve whether "objections" to the VE's testimony had been filed

  during the administrative case. [See Filing No. 7 at 11.] As presented by counsel, the reserved

  argument would be forfeited. Regardless, the argument had no bearing on the Court's disposition

  of the case.

         B.      Substantive Issues

                 1.      Mental Limitations

         Michael G. asserts that the ALJ did not properly consider all his impairments. [Filing No.

  7 at 8.] Specifically, he contends that the ALJ did not: (1) accommodate his severe impairment –

  hand tremors, with manipulative limitations, (2) evaluate his morbid obesity in any way, (3) find

  his diagnoses of major depressive disorder, anxiety disorder, and somatization disorder to be

  severe impairments, or (4) evaluate his fatigue symptoms from a combination of obstructive sleep

  apnea, multiple sclerosis, and obesity.      [Filing No. 7 at 8.]    Michael G. contends that

  neuropsychological testing in February 2018 established severe mental impairments. [Filing No.

  7 at 9.] He asserts that he began recommended mental health therapy in April 2018, and the ALJ

  did not confront the treatment evidence following the last state agency review, nor did the ALJ

  assess any mental limitations. [Filing No. 7 at 9.]

         The Commissioner contends that the ALJ supported his determination that Michael G.'s

  mental impairments were not severe by considering Michael G.'s medical records and subjective

  complaints. [Filing No. 9 at 23.] The Commissioner asserts that no medical opinion assessed

  relevant functional limitations. [Filing No. 9 at 23.] The Commissioner contends that the ALJ

  acknowledged Michael G.'s depression and anxiety but found no limits in functioning based on



                                                   6
Case 1:20-cv-00545-JMS-DLP Document 17 Filed 11/25/20 Page 7 of 12 PageID #: 1175




  normal examination findings and his activities of daily living. [Filing No. 9 at 23-24.] The

  Commissioner also contends that the updated neuropsychological evaluation and limited

  counseling did not support functional limitations. [Filing No. 9 at 24-26.] The Commissioner

  contends further that Michael G. has asserted the need for only vague limitations based on his

  diagnoses. [Filing No. 9 at 26.]

         Michael G.'s reply and the Commissioner's surreply do not address Michael G.'s mental

  functioning.

         The ALJ explained that he found that Michael G.'s "medically determinable mental

  impairments of depression and anxiety, considered singly and in combination, [did] not cause more

  than minimal limitation in the claimant's ability to perform basic mental work activities and are

  therefore non[-]severe." [Filing No. 5-2 at 20.] The ALJ found no more than mild limitations in

  any of the functional domains used to evaluate the severity of a claimant's mental impairments.

  [Filing No. 5-2 at 20-21.] The ALJ explained, in part, that:

         In February 2017, the results of mental status testing revealed some difficulty in
         attention, concentration and memory. However, the examiner noted that the
         claimant's thoughts are dominated by his physical health and what he is unable to
         do (Exhibit 15F). Subsequent clinical reports note the claimant's normal thought
         content with no reports of clinical manifestations noted in the consultative
         examination report (Exhibit 20F at 11).

  [Filing No. 5-2 at 20.]

         The ALJ did not discuss the February 2017 psychological consultative examination further.

  The examiner found that Michael G.'s "overall performance on the cognitive tasks was fair to poor.

  His effort was fair." [Filing No. 5-7 at 89.] The examiner assessed that Michael G.'s "[j]udgment

  [was] fair, but may deteriorate in emotional states and in real social settings. Insight is fair to

  poor." [Filing No. 5-7 at 90.] Concerning "[s]ustainability of [a]ctivity: [h]e seemed able to

  sustain only a fair level of focus and cognitive effort for th[e] hour. He became a bit confused and

                                                   7
Case 1:20-cv-00545-JMS-DLP Document 17 Filed 11/25/20 Page 8 of 12 PageID #: 1176




  had trouble remaining focused on the subject." [Filing No. 5-7 at 90.] "Impulse control seem[ed]

  fair, but may deteriorate in emotional states and real social settings." [Filing No. 5-7 at 90.] "His

  affect was appropriate to verbal content, but he had trouble remaining composed." [Filing No. 5-

  7 at 90.] "His thoughts [were] dominated by his physical health and what he [was] no longer able

  to do. His thoughts were tangential and circumstantial. He complained about his health. He had

  trouble remaining focused and seemed annoyed when he was refocused." [Filing No. 5-7 at 90.]

  The clinical psychologist diagnosed a mood disorder secondary to Michael G.'s physical health

  including multiple sclerosis. [Filing No. 5-7 at 91.]

         The ALJ's evaluation of Michael G.'s mental impairments was consistent with the latest

  state-agency reviewing consultant's assessment. On March 26, 2018, the reviewing psychologist

  found that Michael G.'s mood disorder was not severe with only mild limitations with social

  interaction, concentration, persistence, and maintaining pace. [Filing No. 5-8 at 5-17.] The

  expert's review considered the consultative examiner's findings, as well as the lack of any formal

  mental health treatment. [Filing No. 5-8 at 19.]

         Following the last expert's review, the record was updated by submission of a summary of

  findings from a comprehensive neurophysiological evaluation that was completed in February

  2018. The report described the findings, including:

         Personality and emotional functioning revealed elevated FBS validity scale which
         is an endorsement of symptoms that do not occur in true clinical populations.
         Results such as these are due to two possibilities: (1) a "desperate cry for help" with
         symptom magnification due to a perception of issues not being addressed, or (2) a
         conscious and willful distortion to present as being worse than one actually is for
         some secondary gain (i.e. money, avoiding responsibilities, receiving nurturing,
         etc.).

         Clinical scales were elevated and indicative of either no organic pathology, or if
         they do exist an exaggeration of their severity in order to manipulate others. They
         tend to develop symptoms in response to perceived distress, or long[-]standing
         hypochondriasis. Individuals with this pattern tend to have numerous somatic

                                                     8
Case 1:20-cv-00545-JMS-DLP Document 17 Filed 11/25/20 Page 9 of 12 PageID #: 1177




         complaints that tend to focus on pain [which] are often accompanied by feelings of
         depression (with feelings of depersonalization and suicidal impulses) and anxiety.
         Persons who respond in such a manner tend to be conflicted about assuming
         responsibilities, but tend to do so. They generally have continuing doubts about
         their own abilities and tend to be indecisive. Repression and denial of emotional
         problems are characteristic; and they lack insight and resist implications that
         symptoms are related to emotional causes or conflicts. They tend to turn angry
         feelings inward, and individual's [sic] with this code pattern tend to have a higher
         proclivity for substance abuse.

  [Filing No. 5-9 at 30-31.] The licensed neuropsychologist diagnosed a history of multiple

  sclerosis, somatization disorder, major depressive disorder, and anxiety disorder. [Filing No. 5-9

  at 31.] The examiner also included rule out diagnoses of malingering and substance abuse

  disorder.   [Filing No. 5-9 at 31.]      The examiner recommended that Michael G. begin

  psychotherapy. [Filing No. 5-9 at 31.]

         The ALJ did not confront the neuropsychological evaluation findings including the

  diagnosis of somatization disorder. 4 The Seventh Circuit has also held that "[a]n ALJ should not

  rely on an outdated assessment if later evidence containing new, significant medical diagnoses

  reasonably could have changed the reviewing physician's opinion." Moreno v. Berryhill, 882 F.3d

  722, 728 (7th Cir. 2018) as amended on reh'g (Apr. 13, 2018) (citing Stage v. Colvin, 812 F.3d

  1121, 1125 (7th Cir. 2016) (remanding where a later diagnostic report "changed the picture so




  4
    The Seventh Circuit opinion, Sims v. Barnhart, 442 F.3d 536, 537 (7th Cir. 2006), is instructive
  concerning a "somatoform disorder" and the "difficult proof issues" that are implicated by such a
  diagnosis. The court explained that "[t]he problem of proof arises when the symptoms are reported
  by the claimant but not verified by medical experts." Id. Because "if a claimant's symptoms are
  severe enough to be disabling, the fact that they have no organic cause is irrelevant." Id. at 538.
  In Sims, the court affirmed because the record had not been adequately developed to support
  conversion disorder as a potential basis of the claimant's alleged vision problems. Id. at 539. The
  court noted that "the symptoms of conversion disorder are often precipitated by stress and a
  psychiatric examination might determine whether the claimant was experiencing or had recently
  experienced stress." Id. (citations omitted). By contrast, the record here had been adequately
  developed to support the medically determinable impairment such that its functional effects must
  be considered.
                                                  9
Case 1:20-cv-00545-JMS-DLP Document 17 Filed 11/25/20 Page 10 of 12 PageID #: 1178




  much that the ALJ erred by continuing to rely on an outdated assessment"); Goins v. Colvin, 764

  F.3d 677, 680 (7th Cir. 2014) (remanding after ALJ failed to submit new MRI to medical

  scrutiny))."

         The record was also updated with treatment records showing that Michael G. started formal

  mental health treatment. On May 10, 2018, he reported to his primary care provider that he dealt

  with depression and anxiety throughout his life but found it more difficult to control and internalize

  with age, he thought his anxiety manifest itself as impaired memory, his multiple sclerosis was

  controlled except "more fatigue with increased worry," he was referred to psychiatry, and he was

  prescribed a new medication for his anxiety disorder. [Filing No. 5-8 at 41-44.] After starting

  psychotherapy on August 8, 2018, he worked on coping techniques to deal with complaints of

  increased anxiety associated with fatigue, a lack of energy to complete tasks, and an inability to

  shut his mind off to sleep. [Filing No. 5-8 at 75.]

         As noted above, the ALJ alluded to the lack of clinical manifestations in the updated

  treatment records to corroborate the psychological consultative examiner's findings; and the

  Commissioner argued that the updated evidence did not support Michael G.'s claim. However, the

  Seventh Circuit has explained that "[w]e cannot accept the agency's argument that the newer

  mental-health records would not have made a difference because they showed improvement. This

  argument is based on the ALJ's own assessment of the more recent records. That assessment was

  not justified under the circumstances of this case." Moreno, 882 F.3d at 729 (citing Meuser v.

  Colvin, 838 F.3d 905, 911 (7th Cir. 2016) (remanding because the ALJ improperly "played

  doctor"); Goins, 764 F.3d at 680 (prohibiting ALJs from "playing doctor" by summarizing the

  results of a medical examination without input from an expert)). There is sufficient evidence in




                                                   10
Case 1:20-cv-00545-JMS-DLP Document 17 Filed 11/25/20 Page 11 of 12 PageID #: 1179




  the updated record to cast doubt as to whether Michael G. could perform work without any mental

  limitations.

         While Michael G. has a skilled employment history that included the needs to remain

  attentive to focused tasks and interact with others, he testified that had not worked full-time in

  many years since being diagnosed with multiple sclerosis; he also worked alone during the latter

  part of his employment. [See e.g., Filing No. 5-2 at 71-72.] The VE listened to Michael G.'s

  testimony concerning his past work and concluded that it was not consistent with competitive

  employment. [Filing No. 5-2 at 82.] The updated record detailed above indicated that Michael

  G.'s increased anxiety, depression, fatigue, memory issues, emotional lability, and annoyance with

  interactions were interrelated along with his history of multiple sclerosis and newly diagnosed

  somatization disorder. Accordingly, further consider of Michael G.'s combined impairments,

  relevant symptoms, and mental functioning is needed on remand.

                 2.      Other Arguments

         Having found remand is needed for further evaluation of whether Michael G.'s mental

  limitations are properly accounted for in the RFC, the Court declines to address any remaining

  issues raised on appeal. In particular, the Step Four arguments are rendered moot by the Court's

  disposition. On remand however, the ALJ should consider the supportive treating opinion

  evidence—including Michael G.'s primary care physician's letters referencing mental changes

  associated with his multiple sclerosis—to ensure that Michael G.'s RFC properly accounts for that

  evidence [See Filing No. 5-7 at 80-81.] Additionally, consistent with the Commissioner's motion

  to supplement the record, the opinion evidence submitted on appeal should be considered on

  remand to the extent it is relevant. [See Filing No. 15-1.]




                                                   11
Case 1:20-cv-00545-JMS-DLP Document 17 Filed 11/25/20 Page 12 of 12 PageID #: 1180




                                                IV.
                                           CONCLUSION

         For the reasons detailed herein, the Court REVERSES the ALJ's decision denying Michael

  G. benefits and REMANDS this matter for further proceedings pursuant to 42 U.S.C.§ 405(g)

  (sentence 4) as detailed above. Final Judgment will issue accordingly.




                  Date: 11/25/2020




  Distribution:

  All Electronically Registered Counsel




                                                 12
